UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1914


In re: TADARIAN RESHAWN NEAL,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (3:09-cr-00017-FDW-DCK-1)



Submitted:   October 21, 2014               Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tadarian Reshawn Neal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tadarian Reshawn Neal petitions for a writ of mandamus

seeking an order vacating his sentence pursuant to United States

v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc).                            We conclude

that Neal is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                    Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17      (4th     Cir.    2003).        Further,        mandamus      relief     is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

              Because Neal filed an unsuccessful direct appeal of

the challenged criminal judgment, see United States v. Neal, 458

F. App’x 246 (4th Cir. 2011) (Nos. 09-5043, 09-5044), he may not

use    this     mandamus      petition       to     obtain         a     second        appeal.

Accordingly,       although        we   grant     leave      to     proceed       in    forma

pauperis,     we     deny    the    petition      for    writ      of    mandamus.         We

dispense      with    oral     argument      because         the       facts   and      legal

contentions     are    adequately       presented       in    the      materials        before

this court and argument would not aid the decisional process.



                                                                         PETITION DENIED



                                             2